Citation Nr: 1506777	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from March 12, 2010?

2.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and R.B. testified at a September 2013 videoconference hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless file.  Additional VA treatment records relevant to the issues on appeal are also associated with the Virtual VA paperless file.  

At the hearing, the Veteran submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  Subsequently, the Veteran submitted additional relevant evidence.  As the claim must be remanded for other reasons, it is not necessary to seek a waiver of AOJ review of this evidence.   

The issues of entitlement to service connection for alcohol dependence secondary to PTSD and a seizure disorder secondary to alcohol dependence and PTSD have been raised by the record in a December 2012 statement and at the hearing on appeal, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary so that the AOJ may adjudicate the inextricably intertwined issues of entitlement to service connection for alcohol dependence secondary to PTSD, and a seizure disorder secondary to alcohol dependence and PTSD in the first instance.  This is to ensure that there is a complete record upon which to decide the Veteran's claims.  

Further, it appears from the November 1997 VA examination report that the Veteran applied for Social Security disability benefits, but was denied; the report mentions this application right after noting that the Veteran suffers from PTSD, suggesting that the application may have been related to PTSD.  Therefore, an attempt must be made to obtain any records related to such application, as they may be relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Finally, pertinent VA treatment records for the claimed disorders should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to any claim by the Veteran for Social Security disability benefits from the Social Security Administration and associate them with the claims file.  

Obtain any outstanding records of relevant VA treatment, to include from VA facilities in Phoenix, Arizona, Los Angeles, California, and Providence, Rhode Island and associate them with the claims file.

If the AOJ cannot locate the identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  The RO must adjudicate the claims of entitlement to service connection for alcohol dependence secondary to PTSD and entitlement to service connection for a seizure disorder secondary to alcohol dependence and PTSD.  Should the claims be denied, the Veteran is informed that the Board may not exercise appellate jurisdiction over them in the absence of a timely perfected appeal.  

3.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of all service-connected condition(s), to include posttraumatic stress disorder, and the impact of such disorder(s) on his ability to work.  The examiner is to be provided access to the claims file, a copy of this Remand, and any relevant records located in Virtual VA or VBMS.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to:

In accordance with the latest worksheets for rating the Veteran's service-connected disorder(s), provide a detailed review of his pertinent medical history, his current complaints, and the nature and extent of his service connected disability or disabilities.  

Address the nature of any impairment in the appellant's ability to work due to any service-connected disability.  The examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disability or disabilities alone or in combination prevent him from obtaining and maintaining substantially gainful employment.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that in reaching the above opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, any Virtual VA or VBMS records, and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claims of entitlement to a higher initial evaluation for PTSD and entitlement to a total disability evaluation based on individual unemployability.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

